942 So.2d 967 (2006)
Eric Shane COX, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-5467.
District Court of Appeal of Florida, Second District.
November 29, 2006.
James Marion Moorman, Public Defender, and Pamela H. Izakowitz, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Eric Cox appeals a final order revoking his probation. We affirm the revocation of probation and the sentence imposed by the trial court. We remand for entry of a written order of revocation. See Lytle v. State, 696 So.2d 848, 849 (Fla. 2d DCA 1997); Dietz v. State, 534 So.2d 808, 809 (Fla. 2d DCA 1988).
Affirmed; remanded.
CASANUEVA, STRINGER, and LaROSE, JJ., concur.